Title: The Massachusetts General Court to the American Commissioners, 23 October 1778
From: Massachusetts General Court
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


May it please your Honors,
Council Chamber BostonOctr. 23d. 1778
Agreeable to the Directions of the Genl. Assembly of this State, I do myself the Honor to transmit One hundred Copies of An Act intitled “An Act to prevent the return to this State of certain persons named and described and others who have left the same and joined our inveterate and Cruel Enemies;” in Order that the same may be made public for their Government. Doubtless many of those mentioned in said Act, since they have found that the low Arts and Wicked Designs of our Enemies have been frustrated, will have that Modesty peculiar to themselves to Attempt a return; but I hope if they should be so daring, that Just Vengeance of our Countrymen will fall upon them. Your Honors will perceive that I am directed to transmit five hundred Copies of said Act, which I shall endeavour to comply with by five different Opportunities. I am with every sentiment of Esteem Your Honors, most Obedient and very humble Servant
John Avery, Dy. secy.
 
Addressed: (On Public Service) / Their Excellency’s / Benjamin Franklin, Arthur Lee and / John Adams Esqrs. / Commissioners at the Court of France / Paris
Notations in different hands: Jn. Avery Oct 23. 78 / D. Secretary, Mass: Bay.
